Grant, J.
{after stating the facts). The declaration alleges that the defendant was guilty of negligence in permitting this live wire to hang from the roof of the car; that while standing upon the platform, on account of the crowded condition of the car, he came in contact with it, without any negligence on his part. Evidently he took liold of it with his hand — but why the declaration does not allege. If he had good reasons for taking hold of it, h.e was not guilty of contributory negligence. If he had no occasion to touch the wire, and did it out of curiosity or voluntarily, without any necessity therefor, he would be guilty of contributory negligence. The liability depends upon the proofs.
We think the declaration is sufficient to support a judgment based thereon.
The decision is therefore affirmed.
McAlvay, Blair, Montgomery, Ostrander, and Moore, JJ., concurred.